         Case 1:17-cr-00548-PAC Document 471 Filed 06/23/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    June 23, 2021


By ECF

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S3 17 Cr. 548 (PAC)

Dear Judge Crotty:

        The Government writes in response to the Court’s direction at the June 15, 2021 conference
in this matter that the Government confer with the Federal Bureau of Investigation (“FBI”) and
the United States Marshals Service (“USMS”) to facilitate the defendant’s access to the sensitive
compartmented information facility (“SCIF”) in the Courthouse. Based on those consultations,
the Government understands that the FBI will be able to provide the necessary personnel to allow
the defendant to resume access to the Courthouse SCIF in the near future. The relevant supervisors
in the FBI are in the process of conferring with the USMS about the specific requirements and
procedures necessary for the FBI to support the defendant’s visits to the Courthouse SCIF, and the
Government can provide a further update to the Court once those issues have been resolved. The
defendant can also of course review the large quantity of declassified exhibits and Section 3500
material outside of a SCIF, as well as using the new SCIF in the USMS space to review classified
hard-copy materials and confer with his attorneys.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney

                                                by: ____/s/______________________________
                                                    David W. Denton, Jr.
                                                    Assistant United States Attorney
                                                    (212) 637-2744

cc: Defense Counsel (by ECF)
